Name: Council Regulation ( EEC ) No 3450/91 of 18 November 1991 temporarily suspending the autonomous Common Customs Tariff duties on a number of products intended for the construction, maintenance and repair of aircraft
 Type: Regulation
 Subject Matter: tariff policy;  industrial structures and policy
 Date Published: nan

 No L 330/ 8 Official Journal of the European Communities 2 . 12. 91 COUNCIL REGULATION (EEC) No 3450/91 of 18 November 1991 temporarily suspending the autonomous Common Customs Tariff duties on a number of products intended for the construction, maintenance and repair of aircraft THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Article 1Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, The autonomous Common Customs Tariff duties for the products listed in the Annex shall be totally suspended, provided that the said products are intended, on conditions to be determined by the competent authorities, for the construction, maintenance and repair of aircraft . Having regard to the proposal from the Commission, Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Community; The suspension of duties shall be valid :  from 1 January to 30 June 1992 for the product referred to in Annex I ,  from 1 January to 31 December 1992 for the products referred to in Annex II . Whereas it is in the Community's interest to suspend the autonomous Common Customs Tariff duties for this products completely; Article 2 Whereas, taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future , these suspension measures should be taken only temporarily , by fixing their period of validity by reference to the interests of Community production, This Regulation shall enter into force on 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 November 1991 . For the Council The President J. E. ANDRIESSEN 2. 12. 91 Official Journal of the European Communities No L 330/9 ANNEX I List of products in respect of which Common Customs Tariff duties are totally suspended where such products are intended for the construction, maintenance and repair of aircraft of an unladen weight exceeding 2 000 kilograms Notes for the purpose of the follounng table: (a ) Category A comprises aeroplanes of an unladen weight exceeding 15 000 kilograms other than those specified under (b); (b) Category B comprises aeroplanes of the following types: BAC 1-11 , Airbus , Concorde , Mercure and F 28 ; (c ) Category C comprises aeroplanes and helicopters of an unladen weight exceeding 2 000 kilograms but not exceeding 15 000 kilograms. HS code CN code Description Aircraft concerned Category A Category B Category C 8482 ex 8482 10 10 ex 8482 10 90 ex 8482 20 00 ex 8482 30 00 ex 8482 40 00 ex 8482 50 00 ex 8482 80 00 ex 8482 10 10 ex 8482 10 90 ex 8482 80 00 8482 10 10 to 8482 80 00 8482 91 10 8482 91 90 8482 99 00 Ball or roller bearings:  Bearings used in freight-loading systems  Other, intended for power plant  Other  Parts All (*) All (*) All ( 1 ) All Airbus Airbus Mercure (*) All All (*) For maintenance and repair only. No L 330 / 10 Official Journal of the European Communities 2 . 12 . 91 ANNEX II List of products in respect of which Common Customs Tariff duties are totally suspended where such products are intended for the construction, maintenance and repair of aircraft of an unladen weight exceeding 2 000 kilograms Notes for the purpose of the following table: (a ) Category A comprises aeroplanes of an unladen weight exceeding 15 000 kilograms other than those specified under (b); (b) Category B comprises aeroplanes of the following types : BAC 1-11 , Airbus , Concorde, Mercure and F 28 ; (c) Category C comprises aeroplanes and helicopters of an unladen weight exceeding 2 000 kilograms but not exceeding 15 000 kilograms. Aircraft concerned HS code CN code Description Category A Category B Category C 3813 Preparations and charges for fire-extinguishers; charged fire-extinguishing grenades: Preparations and charges for fire-extinguishers of heading No 8424 ex 3813 00 00 All All All 3819 Hydraulic brake fluids and other prepared liquids for hydraulic transmission, not containing or containing less than 70 % by weight of petroleum oils or oils obtained from bituminous minerals :  based on silicate or phosphoric esters All Allex 3819 00 00 All 3901 Polymers of ethylene , in primary forms:  Ethylene-vinyl acetate copolymers , for cavity filling  Other, for cavity filling ex 3901 30 00 ex 3901 90 00 All All All All All All 3902 Polymers of propylene or of other olefins , in primary forms:  Propylene copolymers, for cavity filling  Other , for cavity filling ex 3902 30 00 ex 3902 90 00 All All All All All All 3904 Polymers of vinyl chloride or of other halogenated olefins , in primary forms:  Polyvinyl chloride , not mixed with any other substances, in the form of granules  Other polyvinyl chloride , non-plasticized , in the form of granules  Other polyvinyl chloride , plasticized, in the form of granules  Other vinyl chloride copolymers, for cavity filling  Vinylidene chloride copolymers , for cavity filling  Other fluoro-polytners , for cavity filling  Other , for cavity filling ex 3904 10 00 ex 3904 21 00 ex 3904 22 00 ex 3904 40 00 ex 3904 50 00 ex 3904 69 00 ex 3904 90 00 All All All All All All All All All All All All All All All All All All All All All 2. 12 . 91 Official Journal of the European Communities No L 330/ 11 HS code CN code Description Aircraft concerned Category A Category B Category C 3905 Polymers of vinyl acetate or of other vinyl esters , in primary forms; other vinyl polymers in primary forms : ex 3905 19 00 ex 3905 90 00  Other polymers of vinyl acetate , for cavity filling  Other , for cavity filling All All All All All All 3911 Petroleum resins, coumarone-indene resins , polyterpenes, polysulphides , polysulphones and other products specified in note 3 to this chapter, not elsewhere specified or included, in primary forms: ex 3911 10 00 ex 3911 90 90  Petroleum resins, coumarone , indene or coumarone-indene resins and polyterpenes, for cavity filling  Other, for cavity filling v All All All All All All 3916 Monofilament of which any cross-sectional dimension exceeds 1 mm, rods , sticks and profile shapes , whether or not surface-worked hut not otherwise worked , of plastics : \ 3916 10 00 3916 20 00 3916 90 51 3916 90 59  Of polymers of ethylene  Of polymers of vinyl chloride  Of polymers of propylene  Of other addition polymerization products All All All All All All All All All All All All 3917 Tubes , pipes and hoses, and fittings therefor (for example joints , elbows , flanges), of plastics : 3917 21 10 3917 21 99 Tubes, pipes and hoses, rigid: Of polymers of ethylene:  Seamless and of a length exceeding the maximum cross-sectional dimension , whether or not surface-worked, but not otherwise worked  Other All All All All All All 3917 22 10 3917 22 99 Of polymers of propylene:  Seamless and of a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise worked  Other All All All All All All 3917 23 10 3917 23 99 Of polymers of vinyl chloride :  Seamless and of a length exceeding the maximum cross-sectional dimension , whether or not surface-worked, but not otherwise worked  Other All All All All All All 3917 29 15 3917 29 99 Of addition polymerization products  Seamless and of a length exceeding the maximum cross-sectional dimension , whether or not surface-worked, but not otherwise worked  Other All All All All All All 3917 31 90 3917 32 31 3917 32 35 3917 32 39 3917 39 15 Flexible tubes , pipes and hoses:  Other  Of polymers of ethylene  Of polymers of vinyl chloride  Of other addition polymerization products  Of addition polymerization products All All All All All All All All All All All All All All All No L 330 / 12 Official Journal of the European Communities 2 . 12 . 91 HS code CN code Description Aircraft concerned Category A . Category B Category C 3918 All codes Floor coverings of plastics, whether or not self-adhesive, in rolls or in the form of tiles ; wall or ceiling coverings of plastics, as defined in note 9 to this chapter All All All 3919 3919 10 51 3919 10 59 3919 90 50 Self-adhesive plates, sheets, film, foil , tape strip and other flat shapes, of plastics whether or not in rolls : In rolls of a width not exceeding 20 cm:  Of polymers of vinyl chloride  Of other addition polymerization products Other:  Of addition polymerization products All All All All All All All All All 3920 3920 10 11 3920 10 19 3920 10 90 3920 20 21 3920 20 29 3920 20 90 ex 3920 30 00 3920 41 11 3920 41 19 3920 41 91 3920 41 99 3920 42 11 3920 42 19 3920 42 91 3920 42 99 3920 91 00 3920 99 50 Other plates, sheets , film , foil and strip , of plastics, non-cellular and not reinforced, laminated , supported or similarly combined with other materials : Of polymers of ethylene: of a thickness not exceeding 0,10 mm and of a specific gravity of:  less than 0,94  0,94 or more Of polymers of ethylene of a thickness exceeding 0,10 mm Of polymers of propylene: Of a thickness not exceeding 0,10 mm:  Biaxially oriented  Other Of a thickness exceeding 0,10 mm:  Other  Of acrylonitrile-butadiene-styrene Of polymers of vinyl chloride , rigid:  Non-plasticized, of a thickness not exceeding 1 mm  Non-plasticized, of a thickness exceeding 1 mm  Plasticized , of a thickness not exceeding 1 mm  Plasticized , of a thickness exceeding 1 mm Of polymers of vinyl chloride , flexible:  Non-plasticized, of a thickness not exceeding 1 mm  Non-plasticized, of a thickness exceeding 1 mm  Plasticized, of a thickness not exceeding 1 mm  Plasticized , of a thickness exceeding 1 mm Of other plastics :  Of polyvinyl butyral  Of addition polymerization products All All All All All All All All All All All All All All All All All All All All All All All All All All All All All All All All All All All All All All All All All All All All All All All All All All All 3921 ex 3921 11 00 3921 12 00 3921 19 90 3921 90 60 Other plates, sheets, film, foil and strip , of plastics : Cellular :  Of acrylonitrile-butadiene-styrene  Of polymers of vinyl chloride  Of other plastics Non-cellular:  Of other addition polymerization products All All All All All All All All All All All All 2 . 12 . 91 Official Journal of the European Communities No L 330/ 13 HS code CN code Description Aircraft concerned Category A Category B Category C 6815 ex 6815 10 00 Articles of stone or of other mineral substances (including articles of peat), not elsewhere specified or included:  Filters , washers and other articles of agglomerated carbon or of graphite All All All 7019 ex 7019 31 00 ex 7019 32 00 ex 7019 39 00 Glass fibres (including glass wool ) and articles thereof ( for example , yarn , woven fabrics):  Mats of low moisture-absorption capacity  Thin sheets (voiles) of low moisture-absorption capacity  Boards and similar non-woven products of low moisture-absorption capacity All All All All All All All All All 7304 ex 7304 31 91 ex 7304 39 91 ex 7304 41 90 ex 7304 49 91 ex 7304 51 19 ex 7304 51 91 ex 7304 59 31 ex 7304 59 39 ex 7304 59 91 ex 7304 90 90 Tubes, pipes and hollow profiles, seamless , of iron (other than cast iron) or steel :  Tubes and pipes, ready for fitting, usable as hydraulic conduits or as conduits for fuel-oil or lubricants All All All 7306 ex 7306 30 21 ex 7306 30 29 ex 7306 30 71 ex 7306 30 78 ex 7306 40 91 ex 7306 40 99 ex 7306 50 91 ex 7306 50 99 ex 7306 60 90 ex 7306 90 00 Other tubes, pipes and hollow profiles (for example, open seam or welded, riveted or similarly closed), of iron or steel:  Tubes and pipes, ready for fitting, usable as hydraulic conduits or as conduits for fuel-oil or lubricants All All All 7307 All codes with the exception of 7307 11 10 to 7307 19 90 Tube or pipe fittings (for example couplings, elbows , sleeves), of iron (other than cast iron) or steel All All All 7311 ex 7311 00 10 Containers for compressed or liquefied gas , of iron or steel:  Seamless , of iron (other than cast iron) or steel , for pressurization All All All No L 330 / 14 Official Journal of the European Communities 2 . 12 . 91 HS code CN code Description Aircraft concerned Category A Category B Category C 7318 7318 12 10 7318 12 90 7318 13 00 7318 14 10 7318 14 91 7318 14 99 Screws, bolts , nuts, coach screws, screw hooks , rivets, cotters, cotter-pins , washers (including spring washers ) and similar articles , of iron or steel : Threaded articles:  Wood screws, of stainless steel  Other wood screws  Screw hooks and screw rings  Self-tapping screws of stainless steel  Spaced-thread screws  Other All All All All All All All All All All All All All All All All All All ex 7318 15 10 ex 7318 15 30 to ex 7318 15 90  Other screws and bolts , whether or not with their nuts or washers, other than self-locking bolts and nuts (of the type 'Hi-lok') All All All ex 7318 16 10 to ex 7318 16 99  Nuts , other than self-locking nuts (of the type 'Hi-lok') All All All 7318 19 00  Other All All All 7318 21 00 to 7318 29 00 Non-threaded articles All All All 7320 All codes Springs and leaves for springs , of iron or steel All All All 7325 Other cast articles of iron or steel : ' ex 7325 99 90  Collars, flanges and other devices for fixing, jointing, clamping or spacing  Devices for cargo-storage and -clamping  Balls used in freight-loading systems All All All All All All All All All 7326 Other articles of iron or steel : ex 7326 90 91 ex 7326 90 93 ex 7326 90 95 ex 7326 90 98  Collars, flanges and other devices for fixing, jointing, clamping or spacing  Devices for cajrgo-storage and -clamping  Balls used in freight-loading systems All All All All All All All All All 7604 Aluminium bars , rods and profiles : ex 7604 10 90 ex 7604 29 90  Profiles bearing a specific manufacture number All ( 1 )   ex 7604 10 90 ex 7604 29 90  Conical profiles for reinforcing lateral rudders Airbus (*) For maintenance and repair only. 2. 12 . 91 Official Journal of the European Communities No L 330/ 15 HS code CN code Description Aircraft concerned Category A Category B Category C 7606 All codes with the exception of 7606 1210 Aluminium plates, sheets and strip , of a thickness exceeding 0,2 mm:  Plates bearing a specific manufacture number All ( i )   7608 Aluminium tubes and pipes: ex 7608 10 99 ex 7608 20 30 ex 7608 20 99  Tubes and pipes , ready for fitting, usable as hydraulic conduits or as conduits for fuel-oil or lubricants All t 1 )   7609 7609 00 00 Aluminium tube or pipe fittings (for example , couplings , elbows , sleeves) All ( i )   7613 ex 7613 00 00 Aluminium bottles for inflating escape-chutes  All -r 7616 Other articles of aluminium: I ex 7616 10 00  Nails , tacks, staples (other than those of heading No 8305 ), screws, bolts, nuts , screw hooks , rivets , cotters , cotter-pins , washers and similar articles , other than self-locking bolts and nuts (of the type *Hi-lok') All All All I ex 7616 90 91ex 7616 90 99  Collars, flanges and other devices for fixing jointing,clamping or spacing All ( 1 )   ex 7616 90 91 ex 7616 90 99  'Quick-change' apparatus for transforming passenger transport aeroplanes into goods transport aeroplanes and vice versa All All All ex 7616 90 99  Plates and sheets of variable thickness , obtained by lamination , of a width of 1 200 mm or more  F 28  8108 Titanium and articles thereof, including waste and scrap : I ex 8108 90 70 ex 8108 90 90  Thin-walled tubes, ready for use in ventilation and air-conditioning systems  Bolts , nuts, screws, rivets and similar articles complying with US standards, other than self-locking bolts and nuts (of the type 'Hi-lok') All 0 ) Airbus Mercure 0 )  8308 Clasps , frames with clasps , buckles , buckle-clasps, hooks , eyes , eyelets and the like , of base metal , of a kind used for clothing, footwear , awnings , handbags , travel goods or other made up articles, tubular or bifurcated rivets, of base metal; beads and spangles of base metal : 8308 20 00  Tubular or bifurcated rivets All All All (*) For maintenance and repair only. No L 330 / 16 Official Journal of the European Communities 2 . 12 . 91 Aircraft concerned HS code CN code Description Category A Category B Category C 8418 Refrigerators , freezers and other refrigerating or freezing equipment, electric or other; heat pumps other than air conditioning machines of heading No 8415 :  Evaporators and condensers , excluding those for refrigerators of the household type Parts of refrigerating equipment adapted to the air-conditioning system 8418 99 10 ex 8418 99 90 All All All All All All 8421 Centrifuges , including centrifugal dryers ; filtering or purifying machinery and apparatus, for liquids or gases :  Parts of filtering or purifying machinery and apparatus, for liquids or gases 8421 99 00 All All All 8424 Mechanical appliances (whether or not hand-operated) for projecting, dispersing or spraying liquids or powders; fire extinguishers, whether or not charged; spray-guns and similar appliances; steam or sand blasting machines and similar jet projecting machines :  Parts of fire extinguishersex 8424 90 00 All All All 8431 Parts suitable for use solely or principally with the machinery of heading Nos 8425 to 8430:  Parts of jacks  Parts of apparatus for fixing permanently in aeroplanes and used for loading , unloading and stowing freight All All All All All All ex 8431 10 00 ex 8431 31 00 ex 8431 39 90 ex 8431 49 20 ex 8431 49 80 8473 ex 8473 30 10 ex 8473 30 90 Parts and accessories (other than covers, carrying cases and the like) suitable for use solely or principally with machines of heading Nos 8469 to 8472 :  Parts and accessories for computers of heading No 8471 forming part of the navigation instruments or apparatus of Chapter 90, used exclusively to carry out the calculations appropriate to such instruments or apparatus All All All 2. 12 . 91 Official Journal of the European Communities No L 330/ 17 HS code CN code Description Aircraft concerned Category A Category B Category C 8481 Taps, cocks, valves and similar appliances for pipes , boiler shells, tanks, vats or the like, including pressure-reducing valves and thermostatically controlled valves : 1 8481 10118481 10 19  Pressure-reducing valves, of cast iron or steel All(i ) F 28 AlK1 ) 8481 10 91 8481 10 99  Other pressure-reducing valves All i 1 ) F 28 AlK1 ) ex 8481 20 10 ex 8481 20 90 ex 8481 30 91 ex 8481 30 99 ex 8481 40 10 ex 8481 40 90 ex 8481 80 63 ex 8481 80 69  Isolating valves for thrust reversers All i 1 ) Concorde (*) ex 8481 40 10 ex 8481 40 90 ex 8481 80 63 ex 8481 80 69 ex 8481 80 99  Valves used in air-conditioning and cabin pressurization systems All 0 ) Airbus Mercure ( J ) F 28 F 27 ( i ) ex 8481 40 10 ex 8481 40 90 ex 8481 80 63 ex 8481 80 69 ex 8481 80 99  Valves used in the fire-control system All 0 ) Airbus Mercure (*) F 28 ex 8481 80 63 ex 8481 80 69 ex 8481 80 81 ex 8481 80 85 ex 8481 80 87 ex 8481 80 99  Valves used in the water-circulation system All 0 ) Airbus Mercure ( J ) F 28 8481 20 10 8481 20 90 8481 30 10 . 8481 30 91 8481 30 99 8481 40 10 8481 40 90 ^ 8481 80 11 8481 80 19 8481 80 63 . 8481 80 69 8481 80 73 8481 80 79 8481 80 81 8481 80 85 8481 80 87 8481 80 99 8481 90 00  Other  Parts AlK1 ) All All All 8485 Machinery parts, not containing electrical connectors, insulators , coils , contacts or other electrical features , not specified or included elsewhere in this chapter: 8485 90 10 to 8485 90 90  Other machinery parts All All All (*) For maintenance and repair only . 2 . 12 . 91No L 330 / 18 Official Journal of the European Communities Aircraft concerned HS code CN code Description Category A Category B Category C 8501 Electric motors and generators (excluding generating sets ):  Synchronous motors of an output not exceeding 18 W  Other motors of an output of less than 750 W or of an output exceeding 150 kW All All All All All All 8501 10 10 8501 10 91 8501 10 93 8501 10 99 ex 8501 20 90 8501 31 90 ex 8501 33 99 ex 8501 40 90 8501 51 90 ex 8501 53 91 8501 53 99 8503 All codes Parts suitable for use solely or principally with the machines of heading No 8501 or 8502 All All All 8504 Electrical transformers, static converters ( for example rectifiers) and inductors:  Parts of tranformers, static converters and inductors All All All8504 90 11 8504 90 19 8504 90 90 8505 All codes Electro-magnets, permanent magnets and articles intended to become permanent magnets after magnetization; electro-magnetic or permanent magnet chucks , clamps and similar holding devices; electro-magnetic couplings, clutches and brakes ; electro-magnetic lifting heads All All All 8511 Electrical ignition or starting equipment of a kind used for spark-ignition or compression-ignition internal combustion engines (for example, ignition magnetos, magneto-dynamos, ignition coils , sparking plugs and glow plugs , starter motors); generators (for example , dynamos, alternators) and cut-outs of a kind used in conjunction with such engines:  Parts8511 90 00 All All All 8516 Electric instantaneous or storage water heaters and immersion heaters; electric space heating apparatus and soil heating apparatus; electro-thermic hair-dressing apparatus (for example , hair dryers, hair curlers , curling tong heaters) and hand dryers ; electric smoothing irons; other electro-thermic appliances of a kind used for domestic purposes; electric heating resistors, other than those of heading No 8545 :  Parts of heaters for aircraft and for wing surfaces, mounted on propeller aeroplanes ex 8516 90 00 All All All No L 330/ 192 . 12 . 91 Official Journal of the European Communities HS code CN code Description Aircraft concerned Category A Category B Category C 8518 8518 90 00 Microphones and stands therefor; loudspeakers, whether or not mounted in their enclosures; headphones , earphones and combined microphone / speaker sets ; audio-frequency electric amplifiers ; electric sound amplifier sets :  Parts All All All 8519 ex 8519 91 99 ex 8519 99 90 Turntables (record-decks), record-players , cassette-players and other sound reproducing apparatus, not incorporating a sound recording device: 1  Music reproducers and automatic announcers All All AH 8521 ex 8521 90 00 Video recording or reproducing apparatus, whether or not incorporating a video tuner:  Video recording or reproducing apparatus , other than magnetic tape-type All All All 8522 ex 8522 90 91 ex 8522 90 99 ex 8522 90 91 ex 8522 90 99 Parts and accessories of apparatus of heading Nos 8519 to 8521 :  Parts and accessories of cockpit voice-recorders  Parts and accessories for music reproducers and automatic announcers All All AH All All All 8528 ex 8528 10 40 Television receivers (including video montiors and video projectors), whether or not incorporating radio-broadcast receivers or sound or video recording or reproducing apparatus :  Video projector consisting of three cathode-ray tubes , each with a lens All All All 8529 ex 8529 90 70 ex 8529 90 98 Parts suitable for use solely or principally with apparatus of heading Nos 8525 to 8528 :  Other: of other transmitter-receivers excluding VHF radio communication transmitter-receivers complying with standard ARINC 566 A, and on-board intercommunication systems complying with standard ARINC 306 or 412 of receivers excluding radio-broadcasting or television apparatus and receivers for selective calling equipment (SELCAL) complying with standard ARINC 531 or 596 Other, excluding receivers for OMEGA radio navigation systems complying with standard ARINC 580 or 599 All All All 8531 8531 90 00 Electric sound or visual signalling apparatus (for example ,' bells , sirens, indicator panels, burglar or fire alarms), other than those of heading No 8512 or 8530 :  Parts All All All 2 . 12 . 91No L 330 / 20 Official Journal of the European Communities HS code CN code Aircraft concerned Description Category A Category B Category C 8532 All codes Electrical capacitors, fixed , variable or adjustable (pre-set) All All All 8533 All codes Electrical resistors (including rheostats and potentiometers), other than heating resistors All All All 8534 All codes Printed circuits All All All 8535 All codes Electrical apparatus for switching or protecting electrical circuits, or for making connections to or in electrical circuits (for example, switches , fuses, lightning arrestors , voltage limiters , surge suppressors , plugs, junction boxes), for a voltage exceeding 1 000 V All All All 8536 All codes Electrical apparatus for switching or protecting electrical circuits , or for making connections to or in electrical circuits (for example switches , relays , fuses , surge suppressors, plugs, sockets , lamp-holders, junction boxes), for a voltage not exceeding 1 000 V All All All 8537 All codes Boards, panels (including numerical control panels), consoles , desks , cabinets and other bases, equipped with two or more apparatus of heading No 8535 or 8536, for electric control or the distribution of electricity, including those incorporating instruments or apparatus of Chapter 90, other than switching apparatus of heading No 8517 All All All 8538 All codes Parts suitable for use solely or principally with the apparatus of heading Nos 8535 , 8536 or 8537 All All All 8539 Electric filament or discharge lamps, including sealed-beam lamp units and ultraviolet or infra-red lamps; arc-lamps: ex 8539 21 91 ex 8539 21 99 ex 8539 22 10 ex 8539 22 90 ex 8539 29 91 ex 8539 29 99  Filament lamps for lighting All All All ex 8539 31 10 ex 8539 31 90 ex 8539 39 10 ex 8539 39 90  Discharge lamps and tubes for lighting, including dual lamps and tubes All i All All 2 . 12 . 91 Official Journal of the European Communities No L 330/ 21 HS code CN code Description Aircraft concerned Category A Category B Category C 8540 All codes Thermionic, cold cathode or photocathode valves and tubes ( for example, vacuum or vapour or gas filled valves and tubes, mercury arc rectifying valves and tubes , cathode-ray tubes , television camera tubes) All AH All 8541 Diodes , transistors and similar semiconductor devices ; photosensitive semiconductor devices , including photovoltaic cells whether or not assembled in modules or made up into panels; light-emitting diodes ; mounted piezo-electric crystals : 8541 40 91 8541 40 93 8541 40 99 8541 60 00  Solar cells whether or not assembled in modules or made up into panels  Photodiodes, phototransistors , photothyristors and photocouples  Other photosensitive semiconductor devices , other than light-emitting diodes  Mounted piezo-electric crystals All All All All All All All All All All All All 8543 Electrical machines and apparatus , having individual functions , not specified or included elsewhere in this chapter : ex 8543 80 80  Engine-pressure indicators All All All 8548 8548 00 00 Electrical parts of machinery or apparatus , not specified or included elsewhere in this chapter All All All 9007 Cinematographic cameras and projectors , whether or not incorporating sound recording or reproducing apparatus: 9007 21 00 9007 29 00  Projectors All All All 9007 92 00  Parts and accessories for projectors All All All 9015 Surveying (including photogrammetrical surveying), hydrographic, oceanographic, hydrological , meteorological or geophysical instruments and appliances , excluding compasses; rangefinders : 9015 10 10 9015 10 90 ex 9015 80 11 ex 9015 80 93 ex 9015 90 00  Electronic rangefinders  Other rangefinders  Electronic meteorological instruments and apparatus  Non-electronic meteorological instruments and rangefinders  Parts for meteorological instruments and rangefinders All All All All All All All All All All All All All All All No L 330 / 22 Official Journal of the European Communities 2 . 12 . 91 HS code CN code Description Aircraft concerned Category A Category B Category C 9020 ex 9020 00 90 Other breathing appliances and gas masks , excluding protective masks having neither mechanical parts nor replaceable filters :  Parts of breathing appliances and gas masks All AH All 9107 ex 9107 00 00 Time switches, with clock or watch movement or with synchronous motor :  Time switches with clock or watch movement , used in automatic systems All All All 9110 ex 9110 12 00 ex 9110 90 00 Complete watch or clock movements , unassembled or partly assembled (movement sets); incomplete watch or clock movements, assembled ; rough watch or clock movements :  Incomplete watch or clock movements , assembled , used in automatic systems All All All 9114 All codes Other clock or watch parts All All All 9401 ex 9401 10 90 ex 9401 90 10 Seats (other than those of heading No 9402 ), whether or not convertible into beds , and parts thereof:  Leather-covered seats , specially-designed for the crew  Parts of seats specially-designed for the crew All ¢ All All All All All